Citation Nr: 1441942	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-30 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder.

2. Entitlement to an increased rating for residuals of a right ankle injury, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In January 2014, the Veteran testified at a Board hearing via videoconference.  A transcript of that proceeding is associated with the Veteran's electronic (Virtual VA) claims file.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA psychiatric examination in September 2010.  The examiner diagnosed the Veteran with depressive disorder not otherwise specified (NOS) and concluded that it was less likely as not that the Veteran's military service caused his depressive disorder NOS.  The examiner provided no rationale for that conclusion.  The examiner also apparently concluded that the Veteran does not suffer from PTSD.  Indeed, the examiner stated "[t]he Veteran defiantly [sic] does not meet the diagnostic criteria for PTSD." He explained that the Veteran "does certainly have exposure [sic] stressors...But [the Veteran] really does not describe some of the other symptoms that we would expect."  The examiner considered it "noteworthy" that the Veteran had not been diagnosed with PTSD before the September 2010 VA examination.  The examiner also found it "bothersome" that the Veteran had never sought treatment for PTSD.  The examiner opined that "...it is very difficult to know for sure what is going on with [the Veteran]."   

The Board concludes that the September 2010 VA psychiatric examination is inadequate for several reasons.  First, with respect to a depressive disorder, while the examiner concluded that it was less likely as not related to service, the examiner did not provided a rationale for that conclusion.  Second, with respect to whether a diagnosis of PTSD is appropriate, the examiner's statements are somewhat confusing.  Simply because the Veteran had never been diagnosed with PTSD or had never sought mental health treatment does not mean that the Veteran does not suffer from PTSD, per se.  However, the examiner appears to rely on those two facts in determining that a PTSD diagnosis is not appropriate.  Moreover, the examiner's statement that "...it is very difficult to know for sure what is going on with [the Veteran]" raises some doubt as to whether the examiner's decision to not diagnose the Veteran with PTSD was appropriate.  Given all of the above, the Board concludes that the September 2010 VA examination is not adequate.  A new examination detailing all diagnosable mental health disabilities that the Veteran suffers from and the etiology of such is necessary.

Regarding the issue of entitlement to an increased rating, a September 2013 VA treatment record indicates that the Veteran displayed dorsiflexion to zero degrees.  At his May 2012 and August 2010 VA examinations, the Veteran displayed dorsiflexion to 20 and 10 degrees, respectively.  Given the evidence that the Veteran was unable to dorsiflex in September 2013, it appears that his service-connected disability may have worsened.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).  Thus, a new VA examination detailing the severity of the Veteran's service-connected right ankle disability is required.

Further, the results of the May 2012 VA examination appear unreliable.  The examiner stated that "[t]he subjective reaction is out of proportion to physical exam and radiographic findings, therefore the reported limitations to range of motion and function are questionable at best."  Given the examiner's statement that range of motion testing results may be unreliable, coupled with the above evidence of decreased dorsiflexion, a new examination to ascertain the actual severity of the Veteran's service-connected disability is required.

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disability present. The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

The examiner should determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD under the DSM-IV. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) related to the Veteran's active service. 

The examination report should include the complete rationale for all opinions expressed. 

If the examiner cannot provide a requested opinion without resort to mere speculation, the examiner must explain why the opinion cannot be provided without resort to speculation.

2. Schedule the Veteran for a VA examination to determine the severity of the Veteran's service-connected right ankle disability. The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

All indicated studies should be performed. In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

The examiner should also explain whether (s)he believes that the Veteran is exhibiting full effort on range of motion testing.  

Tests of joint movement against varying resistance should be performed. The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner. If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

3. Then, readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


